 Case 2:20-cv-03413-KSH-CLW Document 34-2 Filed 01/04/21 Page 1 of 1 PageID: 373


J. A. RAKOFSKY
INJURY & ACCIDENT LAW, LLC
P.O. BOX 32250 ● NEWARK, NJ 07102 ● Tel. 888.977.0090 ● Fax. 888.977.4711

                                                           January 3, 2021

       Via e-File:
       To:    Hon. Katharine S. Hayden, U.S.D.J.
              United States District Court
              Martin Luther King Building
              50 Walnut Street
              Newark, NJ 07101


       RE:     Arielle Fletcher v. Gateway Group One, et al.
               Docket: 2:20-cv-03413-KSH-CLW

       Dear Judge Hayden,

             I hope Your Honor is well. Please find attached Plaintiff’s Opposition to
       Defendant, County of Essex’s Motion to Dismiss.

              If Your Honor has any further questions, please do not hesitate to make contact
       with us. Thank you.


       Respectfully submitted,

       /s/ Joseph Rakofsky

       Joseph Rakofsky, Esq.
